Citation Nr: 9925344	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  98-11 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for hyperhidrosis, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for dysthymia, 
currently evaluated as 30 percent disabling.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability by reason of 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Army from September 
1978 to March 1990, when he received a medical retirement.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  During the pendency of the appeal, 
the RO increased the appellant's disability evaluation for 
the psychiatric disability from 10 to 30 percent; however, it 
is presumed that he is seeking the maximum benefit allowed by 
law and regulation, and "it follows that such a claim remains 
in controversy where less than the maximum available benefit 
is awarded." AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Therefore, the increased rating issues are as delineated on 
the title page of this decision.

In April 1999, the appellant submitted additional evidence to 
the Board.  The appellant also submitted a written waiver of 
consideration of the additional evidence by the RO.  See 
38 C.F.R. §§ 19.37, 20.1304.  This evidence consisted of 
copies of three different VA medical records dated in June 
1998, March 1999, and April 1999.

The Board notes that the RO issued a rating decision in April 
1998 that, in part, denied compensable evaluations for the 
appellant's sensorineural hearing loss, temporomandibular 
joint (TMJ) dysfunction and right big toe fracture residuals.  
The RO also issued a rating decision in July 1998 in which 
the appellant's claim of entitlement to a temporary total 
evaluation under Paragraph 30 was denied.  The appellant was 
notified of these rating decisions; however, he has 
apparently not yet indicated any disagreement with the July 
1998 rating decision or with the compensable evaluation 
portions of the April 1998 rating decision (based on the 
record before the Board).  Since he has apparently neither 
initiated nor completed the procedural steps necessary for an 
appeal on any of these issues, the Board has not included 
them in its listing on the title page of the claims on 
appeal.

The Board also notes that the appellant's claim for 
entitlement to a total disability rating for compensation 
purposes based upon individual unemployability is 
inextricably intertwined with the issue of entitlement to an 
increased disability evaluation for the dysthymia.  The 
appellant's claim for an increased rating for dysthymia and 
his total rating claim are addressed in the REMAND section 
which follows the ORDER section in the decision below.


FINDINGS OF FACT

1.  All available and relevant evidence necessary for the 
disposition on appeal of the issue of increased rating for 
hyperhidrosis has been obtained by the RO.

2.  The appellant's service-connected hyperhidrosis is 
currently manifested by excessive sweating from the nipple 
line to the toes and complaints of associated fatigue and 
dehydration, but there is no evidence of such an exceptional 
or unusual disability picture that could render impractical 
the application of the regular schedular rating standards 
warranting consideration of the extraschedular criteria.


CONCLUSION OF LAW

An increased rating of 50 percent, but not more, for 
hyperhidrosis is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.1-4.14, 4.20, 
4.31, 4.118, Diagnostic Code 7806 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's hyperhidrosis 
increased rating claim is well-grounded within the meaning of 
38 U.S.C.A. § 5107(a), in that he has presented a claim which 
is plausible.  This being so, the Board must examine the 
record and determine whether the VA has any further 
obligation to assist in the development of this claim.  
38 U.S.C.A. § 5107(a).  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
a schedule of ratings which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the appellant, as well as 
the entire history of the appellant's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury.  38 C.F.R. § 4.20.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Where, as in this case, entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Although 38 C.F.R. § 4.2 
requires that the whole-recorded history be reviewed to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  The most current 
evidence of the present level of disability is found in the 
reports of appellant's VA outpatient treatment dated between 
1996 and 1999, and the reports of the VA medical examinations 
conducted in April 1997, and August 1997.

The appellant is service-connected for hyperhidrosis; the 
rating criteria do not contain any specific Diagnostic Code 
for that condition.  Historically that disability has been 
evaluated under Diagnostic Code 7899-7806.  38 C.F.R. § 4.27 
provides that unlisted disabilities requiring rating by 
analogy will be coded with the first two numbers of the 
schedule provisions for the most closely related body part 
and 99.  Hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned.  The additional code is shown after a hyphen.

In this case, the additional diagnostic code used in 
evaluating the appellant's sweating disorder is 38 C.F.R. 
§ 4.118, Diagnostic Code 7806, as analogous to the skin 
condition eczema.  Under that code, a noncompensable 
evaluation is for assignment if there is slight, if any, 
exfoliation, exudation or itching, if on a non-exposed 
surface or small area.  Eczema with exfoliation, exudation or 
itching, if involving an exposed surface or extensive area, 
warrants a 10 percent evaluation.  If it is accompanied by 
exudation or constant itching, extensive lesions, or marked 
disfigurement a 30 percent evaluation is for assignment.  
Eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or if exceptionally 
repugnant warrants a 50 percent evaluation.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806.

Review of the medical evidence of record reveals that the 
report of the VA psychiatric examination conducted in August 
1997 indicated that the appellant was dripping with sweat, 
with his shirt and pants wet with sweat.  The report of the 
April 1997 VA medical examination noted that excessive 
perspiration was noted beginning just below the nipples and 
extending to include the feet.  His hands were noted to be 
sweaty, but the perspiration was not dripping as it was from 
his feet.  The examiner rendered a diagnosis of 
hyperhidrosis, chronic, moderately severe.  The VA outpatient 
treatment report, dated in March 1999, indicated that the 
appellant reported that his hands were continually wet, and 
his feet a little.  On examination, sweat was observed below 
the nipple line to the toes.  The physician diagnosed the 
appellant with hyperhidrosis of unknown etiology and stated 
that the condition seemed to be mildly physically and 
psychosocially disabling.  The April 1999 note from the 
appellant's outpatient psychiatric clinic visit indicated 
that the appellant's tee shirt began to get visibly wet with 
sweat during the course of the interview.

While the appellant has pointed out that he does not suffer 
from any ulceration or extensive exfoliation or crusting, it 
is possible to view the appellant's sweating as the 
equivalent thereof.  This sweating covers an extensive area 
from the nipple line to the toes, and it also is visible 
through the appellant's clothes; in American society there is 
some repugnance associated with visible sweat.

Furthermore, the appellant's condition does have the 
equivalent of some systemic manifestations.  He has 
complained since the hyperhidrosis was diagnosed of fatigue 
and dehydration associated with the excessive sweating.  The 
appellant even underwent surgery in-service at Walter Reed 
Hospital, namely a bilateral sympathectomy at T-3; his 
surgery did provide some alleviation, but only to the nipple 
line.  Similar surgery at the lumbar level has been suggested 
but the appellant does not wish to risk known possible side 
effects.  Therefore, it would appear that a 50 percent 
evaluation under Diagnostic Code 7806, by analogy, would 
adequately address the appellant's symptoms of excessive 
sweating from the nipple line to the toes, the sweat as a 
social problem and the systemic manifestations of fatigue and 
dehydration.

Consideration has also been given to the potential 
application of the extraschedular evaluation provisions of 
38 C.F.R. § 3.321(b).  The evidence does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards as applied by analogy by the Board in this case.  
Specifically, there has not been a demonstration of frequent 
periods of hospitalization due to the hyperhidrosis so as to 
render impractical the application of the regular schedular 
criteria.  There is no objective evidence that the appellant 
has ever been hospitalized for that disorder since his 
discharge from service.  While the appellant has contended 
that he has missed work and has problems with employment due 
to his hyperhidrosis, which has most recently been described 
as mildly physically and psychosocially disabling, the Board 
has taken the appellant's statements into account in 
assigning what amounts, by analogy, to a severe evaluation. 

Thus, resolving all doubt in favor of the appellant and with 
consideration of the assignment of a higher schedular 
evaluation when, as here, the disability more closely 
approximates the criteria for that rating, it is the Board's 
determination that a schedular evaluation of 50 percent is 
warranted for hyperhidrosis under 38 C.F.R. § 4.118, 
Diagnostic Code 7806.  No higher schedular evaluation is 
available under that Diagnostic Code, and an evaluation in 
excess of the 50 percent rating is not warranted on an 
extraschedular basis.

Weighing all the evidence of record, including the 
appellant's history of long and meritorious service and the 
findings of the most recent medical evidence of record, the 
Board finds that an increased rating of 50 percent, but not 
more, for the hyperhidrosis is warranted.


ORDER

An increased rating of 50 percent, but not more, for 
hyperhidrosis is granted, subject to the laws and regulations 
governing the payment of monetary benefits.


REMAND

Review of the outpatient VA clinic records indicates that the 
appellant was experiencing insomnia in 1996.  By December of 
1996, his symptoms had increased and he was diagnosed with 
major depression.  This diagnosis was again rendered in March 
1997, and in September 1997.  The appellant underwent a VA 
psychiatric examination in August 1997.  The appellant was 
noted to have recently undergone rehabilitation and 
vocational testing through the VA.  He stated that he was 
having difficulty with his current job due to the sweating 
and associated fatigue and irritability.  The examiner 
diagnosed dysthymia secondary to the appellant's medical 
problems.  

A psychiatric clinic note dated in December 1997 indicated 
that, except for insomnia, no other neuropsychiatric symptoms 
of major depression were seen.  The physician diagnosed an 
anxiety disorder and dysthymia.  A note dated in the next 
month indicated that the appellant's depression was fairly 
well under control.  The diagnosis rendered was dysthymia and 
a GAF score of 70 was assigned.  In early April 1998, a 
diagnosis of anxiety disorder, NOS, was added.  However, at 
the end of April 1998, the diagnosis was changed to bipolar 
disorder.  The most recent psychiatric clinic record is dated 
in April 1999; the diagnosis given is bipolar affective 
disorder, depressive not psychotic.  A GAF score of 50 was 
assigned.  It is unclear whether the change in diagnosis 
reflects new symptomatology that can all be attributed to the 
service-connected hyperhidrosis.

In addition, the April 1999 treatment plan included referring 
the appellant to a social worker for an initial psychiatric 
assessment to include exploring vocational rehabilitation; 
the evidence of record does not include these records.

The most recent rating action that listed each of the 
appellant's disabilities is dated in June 1998.  The service-
connected disabilities rated thus far by the RO are 
hyperhidrosis (30%), dysthymia (30%), residuals of right big 
toe fracture (0%), TMJ dysfunction (0%), and left ear hearing 
loss (0%), for a combined evaluation of 50%.  The Board notes 
that regulations pertaining to diseases of the ears were 
revised in June 1998.  The non-service-connected disorders 
listed by the RO include right ear hearing loss, tinnitus, 
left and right knee pain, a nasal deformity, an upper back 
strain and residuals of a right ankle injury.  The RO has not 
yet assigned any rating for the listed non-service-connected 
medical conditions.  In addition, review of the medical 
evidence of record indicates that the appellant currently 
suffers from obesity, migraine headaches and right tennis 
elbow.  Follow-up must be made concerning the severity, 
extent or current status of those conditions and any other 
medical problem that is not currently rated.

The Board further notes apparently that no social and 
industrial survey has been performed.  See Gary v. Brown, 7 
Vet.App. 229 (1994).  It is possible that the appellant may 
have undergone one as part of a VA Vocational Rehabilitation 
assessment; however, the appellant's VA Vocational 
Rehabilitation file is not of record.  Given the need for 
additional development as set out below, the Board believes 
further examinations would be helpful in assessing the exact 
nature and current status of all of the appellant's 
psychiatric and medical conditions. 

These considerations require the gathering of additional 
records as well as further opinions by medical professionals, 
inasmuch as the Board is prohibited from substituting its own 
unsubstantiated medical opinions.  See Colvin v. Derwinski, 
Vet. App. 171, 175 (1991).  In addition, the duty to assist 
includes obtaining medical records and examinations where 
indicated by the facts and circumstances of an individual 
case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the appellant to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).  

In light of the above considerations, the case is REMANDED 
for the following: 

1.  The appellant's VA Vocational 
Rehabilitation records should be obtained 
and associated with the claims file.

2.  The RO should contact the appellant 
and request that he provide a list of all 
VA and/or private physicians and/or 
medical facilities where he had received 
medical treatment for his disabilities 
since 1996.  The RO should obtain all 
medical records from all the sources 
reported by the appellant.  The Board is 
particularly interested in all the 
records of any treatment afforded to the 
appellant at VA facilities.  If private 
treatment is reported and those records 
are not obtained, the appellant and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998).  All the records obtained should 
be made part of the claims folder.

3.  A VA social and industrial survey 
should be conducted for the purpose of 
assessing the appellant's medical, 
social, educational, and employment 
history, and the impact of the service-
connected disabilities alone on his day-
to-day functioning and his ability to 
secure or follow a gainful occupation. 
The individual conducting the survey 
should review the claims folder prior to 
the survey.  He or she should elicit and 
set forth pertinent facts regarding the 
appellant's, education, employment 
history, social adjustment and current 
behavior.  The individual should offer an 
assessment of the appellant's current 
functioning and identify any existing 
conditions which would limit his 
employment opportunities.  Any potential 
employment opportunities should be 
identified.  The report of the individual 
who conducts the survey should include a 
complete rationale for all conclusions 
reached.

4.  Next, the RO should schedule the 
appellant for a VA medical examination of 
his service connected physical 
disabilities.  The medical examination 
should be broad enough to cover all 
diseases, injuries, and residual 
conditions which are suggested by the 
appellant's complaints and symptoms.  All 
complaints or symptoms having a medical 
cause should be covered by a definite 
diagnosis.  All necessary tests, as well 
as any other recommended examinations, 
should be conducted and all clinical 
manifestations attributable to each 
condition should be reported in detail.  
The examining physician(s) should be 
given access to the appellant's claims 
file for a sufficient period of time 
prior to the examination(s) to allow for 
a complete review of his medical history.  
In this regard, the appellant's service 
connected disorders should be evaluated 
for the specific purpose of assessing the 
relative degree of industrial impairment, 
in light of his recorded medical and 
vocational history.  In that the 
examination(s) are for compensation 
rather than for treatment purposes, the 
physicians should be advised to address 
the impairment of the appellant's service 
connected disorders in correlation with 
the specific criteria set forth in the VA 
Schedule for Rating Disabilities, 38 
C.F.R. Part 4. The examiner(s) should 
describe in detail the impact, if any, 
that the appellant's service-connected 
disabilities have on his ability to 
obtain and retain a job.  The medical 
report(s) should be comprehensive and 
should contain complete rationale for all 
opinions expressed. 

 5.  Further, the appellant should be 
scheduled for a comprehensive VA 
psychiatric examination.  The claims 
folder must be furnished to the examiner 
and it should be thoroughly reviewed in 
connection with the examination.  All 
appropriate diagnostic testing deemed 
necessary by the examiner to render 
clinically-supported diagnoses and 
assessments of functioning/employability 
should be administered.  In this regard, 
the appellant's psychiatric disorder 
should be evaluated for the specific 
purpose of assessing the relative degree 
of industrial impairment, in light of his 
recorded medical and vocational history.  
The examiner is requested to identify the 
frequency and severity of all psychiatric 
symptoms, as well as to enumerate them as 
set out in the various categories 
contemplated by the applicable Diagnostic 
Code.  If positive symptoms from more 
than one of the rating categories are 
identified, the examiner is requested to 
identify the predominant symptoms based 
on consideration of the entire 
contemporary record and to provide an 
opinion as to the level of occupational 
and social impairment that most 
appropriately reflects the appellant's 
overall symptomatology and level of 
disability. Particularly, an opinion 
addressing the relative degree of 
industrial impairment resulting from his 
psychiatric disorder should be provided.  
Specifically, the examiner should 
describe what types of employment 
activities would be limited due solely to 
the appellant's service-connected 
psychiatric disability.  A comprehensive 
report containing complete rationale for 
all opinions expressed must be provided 
and associated with the claims folder. 

6.   If the appellant fails to report for 
any examination, this should be noted and 
a copy of notification(s) of the 
examination should be associated with the 
claims folder.

7.  Therafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full. Specific 
attention is directed to the examination 
reports to ensure that they are in 
compliance with the directives of this 
REMAND.  If any report is deficient in 
any manner, it must be returned to the 
examiner for corrective action.  38 
C.F.R. § 4.2 (1998); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

8.  After completion of the above, the RO 
should readjudicate the issues of 
increased rating for the service 
connected psychiatric disorder and the 
total rating based on individual 
unemployability, with consideration given 
to all of the evidence of record, 
including the new rating assigned for the 
service-connected hyperhidrosis and any 
additional medical evidence obtained 
pursuant to this remand.  The RO should 
consider whether there are any factors 
that would warrant a higher rating for 
the appellant's disabilities, or extra-
schedular consideration, and/or referral 
to the Under Secretary for Benefits or 
the Director, VA Compensation and Pension 
Service for assignment of extraschedular 
rating for the appellant's disabilities 
under the provisions of 38 C.F.R. 
§  3.321(1998).  Further, the RO should 
adjudicate all matters that are found to 
be inextricably intertwined, prior to 
returning the case to the Board for 
further appellate review.  If any 
intertwined issue is denied and no 
disagreement is filed, it should not be 
certified to the Board unless all 
applicable appellate procedures are 
followed.  If changes in the regulations 
or the pertinent rating criteria become 
effective while this case is in appellate 
status at the RO, the RO must consider 
the appellant's claims under the 
regulations that are most favorable to 
him.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991) and Allen v. Brown, 7 
Vet. App. 439 (1995).

9.  The RO should consider carefully and 
with heighten mindfulness the benefit of 
the doubt rule.  38 U.S.C.A. § 5107(b).  
If the evidence is not in equipoise the 
RO should explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).

10.  The appellant is hereby informed 
that he has a right to submit additional 
evidence and argument on the matter or 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).   He is further advised that he 
should assist the RO, to the extent 
possible, in the development of his 
claim, and that failure to cooperate or 
to report for the requested examination 
may result in an adverse decision.  Wood 
v. Derwinski, 1 Vet.App. 191, 193 (1991).

If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  It is requested that the supplemental statement of 
the case specifically set forth the reasons and bases for the 
decision.  No action by the appellant is required until he 
receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the requested 
development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals
 

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  A 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).







